PHIPPS, Presiding Judge.
In Kliesrath v. Estate of Davis,1 the Supreme Court of Georgia vacated our decision in Kliesrath v. Estate of Davis,2 determining that we did not have jurisdiction of the appeal. Accordingly, we adopt the opinion of the Supreme Court as our own and dismiss the appeal.

Appeal dismissed.


Ellington, P. J., and McMillian, J., concur.


 Kliesrath v. Estate of Davis, 298 Ga. 872 (786 SE2d 238) (2016).


 See Kliesrath v. Estate of Davis, 331 Ga. App. XXIV (March 30, 2015) (unpublished).